We think that during the time of the lease taken by plaintiff’s husband, the decedent, his status was such as to justify a demand in equity for an accounting in equity. The judgment is, therefore, reversed and a new trial is granted, costs to abide the final award of costs, with leave to plaintiff to apply at Special Term for any amendment of her complaint that she may be advised is proper. (See New York & Brooklyn Ferry Co. v. Moore, 18 Abb. N. C.106; Marvins. Brooks, 94 N. Y. 71; Parker v. Pullman & Co., *89636 App. Div. 208.) Jenks, P. J., Burr, Rich, Stapleton and Putnam, JJ., concurred.